Citation Nr: 0012433	
Decision Date: 05/10/00    Archive Date: 05/18/00

DOCKET NO.  93-03 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for residuals of a right wrist fracture.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had active service from January 1987 to November 
1991.

The current appeal arose from an August 1992 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Albuquerque, New Mexico.  

The RO, in pertinent part, denied entitlement to service 
connection for sinusitis and a low back disorder, and granted 
entitlement to service connection for the residuals of a 
right wrist fracture with assignment of a noncompensable 
evaluation effective November 7, 1991.

In February 1997 the Board denied entitlement to service 
connection for chronic sinusitis, granted entitlement to 
service connection for chronic, recurrent low back strain, 
and remanded to the RO the issue of entitlement to an initial 
compensable evaluation for the residuals of a right wrist 
fracture for further development and adjudicative actions.

In February 1998 the RO implemented the Board's February 1997 
grant by issuing a rating decision reflecting lumbosacral 
strain as service connected with assignment of a 
noncompensable evaluation effective from November 7, 1991.

In February 1998 the veteran submitted a statement in 
response to the February 1998 RO assignment of a 
noncompensable evaluation for lumbosacral strain.  The 
veteran requested reconsideration of the RO determination and 
expressed his intent to submit additional evidence for a 
higher evaluation.  The Board construes the veteran's 
February 1998 statement as a notice of disagreement with the 
February 1998 RO assignment of a noncompensable evaluation.  
While the RO assigned an increased (compensable) evaluation 
of 20 percent for lumbosacral strain when it issued a rating 
decision in December 1998, it does not appear that it issued 
a statement of the case in response to the veteran's February 
1998 notice of disagreement, nor has the veteran indicated 
satisfaction with the 20 percent evaluation.

In August 1998 the RO, in pertinent part, granted entitlement 
to an increased (compensable) evaluation of 10 percent for 
residuals of a fracture of the right wrist effective from 
November 7, 1991.  


It appears that the veteran had a hearing before a Hearing 
Officer at the RO in July 1999; however, a copy of the 
transcript of such hearing does not appear to have been 
associated with the claims file.

The case has been returned to the Board for further appellate 
review.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Initially, the Board finds that the veteran's claim of 
entitlement to an initial evaluation in excess of 10 percent 
for the residuals of a fracture of the right wrist to be well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, a plausible claim has been presented.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
his service-connected right wrist disability (that are within 
the competence of a lay party to report) are sufficient to 
conclude that his claim for an initial evaluation in excess 
of 10 percent for that disability is well grounded.  King v. 
Brown, 5 Vet. App. 19 (1993).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the appellant's claim is to be considered in 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. 
App. 119 (1999);  38 C.F.R. § 4.2 (1999).

The Board is not satisfied that all relevant facts have been 
properly developed to their full extent and that VA has met 
its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991);  White v. Derwinski, 1 Vet. App. 519 (1991).

In its February 1997 remand directives, the Board 
specifically requested that the VA examiner address 
functional loss due to pain or weakness pursuant to DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The RO has rated the 
veteran's right wrist disability by analogy to limitation of 
motion of a wrist under diagnostic code 5215.  The Court has 
held that when a diagnostic code, as in the veteran's case, 
provides for compensation based solely upon limitation of 
motion, the provisions of 38 C.F.R. §§ 4.40, 4.45 (1999) must 
also be taken into consideration, and examinations upon which 
the rating decisions are based must adequately portray the 
extent of functional loss due to pain "on use or due to 
flare-ups."  DeLuca, supra.  The March 1998 VA orthopedic 
examination of the right wrist did not address the DeLuca 
concerns articulated above.  

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain or due to 
flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59 (1999).  
Johnson v. Brown, 9 Vet. App. 7 (1997) and DeLuca, supra.  
Therefore, consideration of an initial evaluation in excess 
of 10 percent based on functional loss due to pain with 
limitation of motion of the right wrist is proper.

The Court has held that where the evidence does not 
adequately evaluate the state of the disability, VA must 
provide a new examination.  Olsen v. Principi, 3 Vet. 
App. 480, 482 (1992).

The Board's directive on remand of the case to the RO for 
further development in February 1997 was not complied with.  
The Court has held that the Board fails in its duty to the 
veteran when it does not ensure compliance with its own 
remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

Also, as the Board noted earlier, the veteran filed a notice 
of disagreement with the February 1998 rating decision 
wherein the RO reflected service connection for lumbosacral 
strain with assignment of a noncompensable evaluation.  Where 
there has been an initial RO adjudication of a claim and a 
notice of disagreement as to its denial, the claimant is 
entitled to a statement of the case, and the RO's failure to 
issue such is a procedural defect requiring remand.  Godfrey 
v. Brown, 7 Vet. App. 398 (1995), and Malincon v. West, 12 
Vet. App. 238 (1999).

As the Board noted earlier, it does not appear that a 
transcript of a hearing before the RO Hearing Officer in June 
1999 has been associated with the claims file.  Such a 
transcript must be associated with the claims file.

Therefore, in accordance with VA's duty to assist the veteran 
in the development of facts pertinent to his claim under 
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.103(a) (1999), the Board 
is deferring adjudication of the issue of entitlement to an 
initial evaluation in excess of 10 percent for the residuals 
of a right wrist fracture pending a remand of the case to the 
RO for further development as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  In this regard, 
the RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
inpatient and outpatient, who may have 
additional records referable to treatment 
of his service-connected right wrist 
disability.  

After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been obtained.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.

2.  The RO should issue a statement of 
the case on the issue of entitlement to 
an increased evaluation for lumbosacral 
strain.  The RO should advise the veteran 
of the need to submit a timely filed 
substantive appeal if he wishes appellate 
review.

3.  The RO should associate with the 
claims file a transcript of a hearing 
reportedly held before a Hearing Officer 
in June 1999.

4.  The RO should arrange for a VA 
orthopedic examination of the veteran by 
an orthopedic surgeon or other 
appropriate specialist for the purpose of 
ascertaining the current nature and 
extent of severity of his residuals of a 
fracture of the right wrist.  

The claims file, copies of the criteria 
under 38 C.F.R. §§ 4.40, 4.45, 4.59, and 
a separate copy of this remand must be 
made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination, and 
the examination report must be annotated 
by the examiner in this regard.  Any 
further indicated special studies must be 
conducted.  


The examiner should record pertinent 
medical complaints, symptoms, and 
clinical findings, including specifically 
active and passive range of motion, and 
comment on the functional limitations, if 
any, caused by the appellant's service-
connected residuals of a fracture of the 
right wrist in light of 38 C.F.R. §§ 
4.40, 4.45, 4.59.  It is requested that 
the examiner provide explicit responses 
to the following questions:
(a) Does the service-connected right 
wrist disability involve only the 
joint structure, or does it also 
involve the muscles and nerves?

(b) Does the service-connected right 
wrist disability cause weakened 
movement, excess fatigability, and 
incoordination, and if so, can the 
examiner comment on the severity of 
these manifestations on the ability 
of the appellant to perform average 
employment in a civil occupation?  If 
the severity of these manifestations 
cannot be quantified, the examiner 
must so indicate.

(c) With respect to subjective 
complaints of pain, the examiner is 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the joints, the presence 
and degree of, or absence of, muscle 
atrophy attributable to the service-
connected disability, the presence or 
absence of changes in condition of 
the skin indicative of disuse due to 
the service-connected right wrist 
disability, or the presence or 
absence of any other disuse or 
functional impairment due to pain 
attributable to the service-connected 
right wrist disability.

(d) The examiner is also requested to 
comment upon whether or not there are 
any other medical or other problems 
that have an impact on the functional 
capacity affected by the service-
connected disability, and if such 
overlap exists, the degree to which 
the nonservice-connected problem 
creates functional impairment that 
may be dissociated from the 
impairment caused by the service-
connected disability.  If the 
functional impairment created by the 
nonservice-connected problem cannot 
be dissociated, the examiner should 
so state.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998). 

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
an initial evaluation in excess of 10 
percent for residuals of a right wrist 
fracture with documentation of its 
consideration of the applicability of 
Fenderson and DeLuca supra, and 38 C.F.R. 
§§ 3.321(b)(1), 4.40, 4.45, 4.59.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




